    Case: 1:19-cv-04311 Document #: 67 Filed: 01/08/20 Page 1 of 2 PageID #:965




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

   MATT DINERSTEIN, individually and on               Case No. 1:19-cv-04311
   behalf of all others similarly situated,
                                                      Hon. Rebecca R. Pallmeyer
                          Plaintiff,

                 v.

   GOOGLE, LLC, a Delaware limited liability
   company, and THE UNIVERSITY OF
   CHICAGO MEDICAL CENTER, an Illinois
   not-for-profit corporation, THE
   UNIVERSITY OF CHICAGO, an Illinois
   not-for-profit corporation,

                          Defendants.


            PLAINTIFF’S UNOPPOSED MOTION TO RESET HEARING DATE

       Plaintiff Matt Dinerstein requests that the hearing date on the motion to strike class

allegations, currently set for January 15, 2020 at 9:00 AM, be reset to January 30, January 31, or

any future date at the Court’s convenience, so that his lead counsel, Jay Edelson, can attend. In

support thereof, he states:

       1.      Defendants University of Chicago Medical Center and University of Chicago

filed a Motion to Strike Class Allegations on November 13, 2019. (Dkt. 49.) The Motion is now

fully briefed and is presently set for a hearing on January 15, 2020 at 9:00 AM.

       2.      Mr. Edelson now has an unavoidable scheduling conflict for January 15, 2020 that

was unanticipated at the time the hearing was scheduled. Mr. Edelson desires to attend the

hearing personally due to the nature of the motion.

       3.      Defendants do not oppose this request to reset the hearing date.




                                                 1
    Case: 1:19-cv-04311 Document #: 67 Filed: 01/08/20 Page 2 of 2 PageID #:965




       WHEREFORE, Plaintiff respectfully requests that the Court reset the January 15, 2020

hearing to January 30, January 31, or any other date at the Court’s convenience, and grant any

further relief as may be appropriate and just.

                                                     Respectfully submitted,

                                                     MATT DINERSTEIN, individually and on
                                                     behalf of all other similarly situated,

Dated: January 8, 2020                               By: /s/ Alexander G. Tievsky
                                                     One of Plaintiff’s Attorneys

                                                     Jay Edelson
                                                     jedelson@edelson.com
                                                     Benjamin H. Richman
                                                     brichman@edelson.com
                                                     Christopher L. Dore
                                                     cdore@edelson.com
                                                     J. Eli Wade-Scott
                                                     ewadescott@edelson.com
                                                     Alexander G. Tievsky
                                                     atievsky@edelson.com
                                                     Michael W. Ovca
                                                     movca@edelson.com
                                                     EDELSON PC
                                                     350 North LaSalle Street, 14th Floor
                                                     Chicago, Illinois 60654
                                                     Tel: 312.589.6370
                                                     Fax: 312.589.6378




                                                 2
